Citation Nr: 0629353	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  97-32 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified in October 2002 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

This case was previously before the Board in August 2003, 
when it was remanded for further development in compliance 
with the U.S. Court of Appeals for the Federal Circuit in 
Disabled Veterans of America v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which invalidated 38 
C.F.R. § 19.9(a) (2), the provision in the regulations that 
had allowed the Board to develop its own evidence.  

In March 2005, the Board again remanded this matter to the RO 
for further development.  After accomplishing the additional 
action to the extent possible, the RO continued the denial of 
the veteran's claim (as reflected in the April 2006 
Supplemental Statement of the Case (SSOC)), and returned the 
matter to the Board for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that relates the veteran's 
current lower back disability to his military service (to 
include medical evidence of any arthritis within one year of 
separation from service), and the only medical opinion on the 
question of nexus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a lower back disability has been accomplished.

In a November 1996 pre-rating letter, the RO requested that 
the veteran submit copies of his service medical records.  In 
June 2004 and April 2005 notice letters, the RO advised the 
appellant what was required to prove a claim for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that establishes a 
relationship between the claimed disability and service.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board particularly notes that the matter on appeal was 
most recently remanded for further development in March 2005, 
and that pursuant to the remand the Appeals Management Center 
(AMC) sent a VCAA notice letter to the appellant in April 
2005 that satisfied the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the AMC 
notified the appellant that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The AMC identified 
recently-acquired evidence that had been added to the record 
and asked the appellant to identify and provide the necessary 
releases for all medical providers from whom he was treated 
for a lower back disability.  The veteran was also requested 
to provide information regarding his previous employers and 
information about the treatment he received in connection 
with any Workmen's Compensation claims.  The veteran was 
informed of alternative forms of evidence to show that his 
lower back disability existed from military service to the 
present time.  Also, the letter stated "if you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  In a September 2005 letter, the RO 
informed the veteran that the NPRC has been unable to locate 
any additional service medical records and that no further 
attempts would be made to obtain this information; however, 
he was again invited to submit any additional information or 
evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112  
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any  
evidence in the claimant's possession that pertains to the  
claim(s).  As indicated above, all four of Pelegrini's 
content of notice requirements clearly have been met in this 
case. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the June 1997 rating action on appeal.  
However, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, more than three years 
after the June 1997 rating decision.  Moreover, the Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.  2006).  As noted above, the veteran 
was given a number of opportunities to provide information 
and/or evidence in support of his claim in response to pre- 
and post-rating notice letters which he has done.  After the 
most recent April 2005 and September 2005 notice letters, the 
veteran was given yet another opportunity to provide 
information and evidence in support of his claim before the 
RO readjudicated the veteran's claim on the basis of all the 
evidence of record in April 2006 (as reflected in the 
supplemental statement of the case (SSOC)).  However, the 
Board notes that the veteran never responded to any of the 
AMC's requests for information, nor did he submit any 
additional evidence in support of his claim. 
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (appellant status, existence of 
a disability, connection between the appellant's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the veteran's 
status is not at issue.  In addition, in a June 2006 letter, 
the RO provided the required notice regarding the degree of 
disability and effective date, thus there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, private medical records, and has arranged 
for the veteran to undergo VA examinations in connection with 
his claim in February 1997 and August 2004; reports of which 
are of record.  The veteran's RO and Board hearing 
transcripts are also of record.  The claims file also 
contains a copy of Social Security disability determinations.  
Moreover, the veteran has been given the opportunity to 
submit evidence and argument to support his claim.

The Board notes that, in December 2004, the veteran's 
representative contended that the August 2004 VA opinion was 
faulty because the examiner never addressed the veteran's 
self-reported history of back problems since service as was 
noted in the medical records.  In this regard, the Board 
finds, as discussed in greater detail below, that the 
examiner's findings were adequate and based on a complete 
review of the record.  In addition, the Board points out that 
the mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim. VA attempted to provide assistance 
to the veteran; however, through no fault of VA, those 
efforts were unsuccessful.  Specifically, the AMC, pursuant 
to instructions in the August 2003 and March 2005 Board 
remands, submitted multiple requests to the National 
Personnel Records Center (NPRC) for any outstanding service 
medical records, to include hospitalizations for a low back 
condition at Camp Lejeune, North Carolina.  The Board finds 
that the RO's efforts in attempting to obtain all outstanding 
and available service medical records have been reasonable 
and appropriate, and that no further efforts in this regard 
are warranted.  In addition, despite the AMC's letter to the 
appellant asking that the appellant inform the AMC of the 
names and the addresses of any health providers, the veteran 
never responded.  Without this information, along with the 
appellant's signature stating that the health provider could 
release the documents, the AMC could not attempt to obtain 
any outstanding records.  Furthermore, the veteran failed to 
provide any alternative evidence to support an alleged injury 
to his low back in service and/or a continuity of symptoms 
since discharge.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that VA has done everything reasonably 
possible to assist the appellant.  The AMC determined that in 
light of the fact that no additional evidence was submitted, 
aside from the most recent VA medical records which were 
duplicative of information already of record, a supplemental 
opinion and/or additional VA examination was not warranted.  
The Board also finds that in the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Background

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of lower back condition.  January and 
August 1983 scuba physical examination reports reflected 
normal findings.  There were no profiles during service 
showing that the veteran was prohibited from any activities 
due to a back injury or back pain.  There is no indication 
that the veteran advised the examining physician at the time 
of his separation examination in July 1984 that he had 
chronic low back pain or that the veteran sustained an injury 
to his lower back during service.  The July 1984 separation 
examination report reflects a normal clinical evaluation of 
the spine with no mention that the veteran was hospitalized 
in service for lower back pain.   

VA medical records from July 1993 to May 1995 reflect that 
the veteran complained of low back pain that he related to an 
injury to his low back in service.  The records reflects 
diagnoses for chronic low back pain.

A January 1996 United Furniture Workers Insurance Fund Report 
completed by Robert Gobbey, D.O. indicates that the veteran 
was diagnosed with a herniated lumbar disc in October 1995 
that was not considered work related.    

St Barnabas Hospital records reflect that in June 1996 the 
veteran was seen in the emergency room with complaints of 
right lower back pain radiating to his right leg while 
getting up from sitting to standing position.  He was 
diagnosed with chronic back pain.  A July 1996 record 
reflects that the veteran was admitted with complaints of 
severe low back pain with right leg radiculopathy that the 
veteran related the onset to 1983 following lifting of a 
heavy bag while he was in service.   An MRI showed a large 
herniated nucleus pulposi at L5-S1 lateralizing to the right.  
The hospital discharge report reflects that the veteran was 
status post lumbar laminectomy L5 (herniated disk removed).  

An August 1996 private rehabilitation medical report reflects 
that the veteran stated in 1983, while in the service, he was 
doing field exercises when he lifted a heavy back sustaining 
an injury to his lumbar spine.  The veteran complained of 
stiffness and discomfort in the lumbar spine upon awakening 
and difficulty bending down to lift any heavy objects.  The 
diagnosis was status post lumbar laminectomy for removal of 
herniated disc with residual deconditioned abdominal and 
trunk muscles.  

An August 1996 application for Social Security Administration 
(SSA) Disability benefits reflects that the veteran indicated 
that his disabling condition was herniated lumbar disc, 
status post lumbar laminectomy.  The veteran reported that 
his condition first bothered him in 1983 and that every year 
his condition worsened until he could not continue working.  
He stated that his last job as a cabinet maker involved 
lifting, bending and carrying which he could not do and that 
on July 10, 1996, his condition made him stop working as he 
was constantly in pain.  An October 1996 decision denied the 
veteran SSA benefits.
 
In an October 1996 letter, Dae Sik Rho, M.D., stated that the 
veteran was under his care due to injuries sustained in a job 
related accident and that the diagnosis was status post 
lumbar laminectomy.  

The appellant filed a claim for service connection for a 
lower back disability in November 1996.  

A February 1997 VA spine examination report reflects that the 
claims file was not available for review.  The veteran 
reported that he developed low back pain after lifting heavy 
gear in service and that he was on bed rest for one week at 
the Army Hospital, Camp LeJuene, North Carolina.  The veteran 
indicated that he had periodically seen a chiropractor since 
1985 and that he was treated for back pain at the Bronx VA 
medical center (VAMC) from 1993 to 1995.  He complained of 
low back pain, less since his operation six months earlier, 
with numbness in the right thigh and calf.  X-rays of the 
lumbosacral spine revealed an impression of degenerative disc 
changes L5-S1.  The examiner noted a history of lumbar 
strain, service connected 1983; status post lumbar 
laminectomy at L5-S1 for HNP at L5-S1 extending to right side 
on August 1996; residual chronic low back pain; right S1 
radiculopathy; and degenerative changes at L5-S1.   

A May 1997 Social Security Administration decision indicates 
that the veteran was found to be disabled since July 10, 
1996, when the veteran underwent surgery for removal of a 
large herniated degenerative disc on the right, compromising 
the S1 root.  The decision noted that the medical evidence 
established the veteran's history of lumbar laminectomy with 
residual defect.  

VA outpatient records from December 1998 to September 2002 
reflect ongoing evaluation and treatment for the veteran 
complaints of recurring low back pain.  An April 2002 VA 
emergency room report reflects that the veteran slipped while 
taking a shower and the impression was degenerative disc 
disease of L5-S1.  

A June 2002 MRI of the lumbar spine revealed an impression at 
L4-5, moderate-sized central disc protrusion, and at L3-4, 
bilateral neural foraminal narrowing with moderate diffuse 
bulging of annulus.   

During the October 2002 Board hearing, the veteran testified 
that he first started having problems with his back in late 
1983 during service.  He stated that during morning field 
exercises he went to lift a backpack that weighed about 65 
pounds when his back went out on him.  He went to see the 
corpsman on the field, but there was nothing he could do 
until he got back to base, so he continued with the drills.  
The veteran testified that he went to the Naval Hospital at 
Camp Lejeune, North Carolina on base where they sent him for 
x-rays and he was told he had a muscle spasm.  He stated that 
they gave him light duty for two weeks and muscle relaxers.   
After that he did not continue to go to sick call for his 
back because he only had mild pain once in a while.  The 
veteran testified that at his separation examination he did 
not talk to the doctor about the injury to his back or back 
pain because he did not have pain at that moment.  He stated 
that after separation from service, he first saw a doctor for 
back pain in 1984 or 1985, but he did not remember who he 
saw.  He remembered that he went to St. Barnabas hospital 
over a period of years.  The veteran testified that he 
resumed treatment for his back complaints around 1993 at the 
Bronx VAMC and this was the time when it started to get bad.  
After service, the veteran stated he initially worked as a 
security officer.  In 1993, he was working for Interstate 
Woodworking making furniture which required him to pick up 
heavy weight, such as cabinets that sometimes required two 
people to lift.  The veteran testified that in 1996 he was 
bending and could not come to the up position, so his boss 
took him to the hospital.  He stated that he did not have an 
accident, did not fall at that time, and that there was no 
actual injury.  He indicated that it was the motion of 
bending up and down, lifting and bending all week that led to 
him going to the hospital for treatment. The veteran 
testified that none of the doctors gave him an opinion as to 
what caused his back problems.  

An August 2004 VA spine examination report notes that the 
claims file was reviewed.  The examiner reported that the 
claims file showed that the veteran's low back pain started 
in 1993 while he lifted heavy wood stock, nonservice 
connected.  He noted the veteran's prior medical complaints 
and treatment for his lower back, to include the lumbar 
laminectomy in 1996.  The veteran stated that his radiation 
and numbness in the right lower extremity started after 
surgery in 1996 and became worse after a fall in the bathroom 
in February 1998.  Presently, the veteran complained of mild 
low back pain, with  occasional radiation to the right lower 
extremity and numbness.   

The VA examiner stated that the onset of the veteran's low 
back pain was in 1993.  On examination, the veteran had 
objective evidence of tenderness and pain in the low back 
that increased with repeated movements. Neurological 
examination was essentially normal.  X-rays revealed 
osteoarthritis at L5 and S1 with degenerative disc.  The 
diagnosis was chronic low back pain since 1993 after back 
strain, nonservice connected; status post lumbar laminectomy 
done at L5-S1 in 1996; moderate disc bulge at L3-4, L4-5, L5-
S1 with bilateral foramen narrowing; and mild lumbar 
radiculopathy, right lower extremity, intermittent.  The VA 
examiner stated that there were no records in the claims file 
showing that the veteran had a back problem during military 
service and was treated by an orthopedic doctor.  The 
examiner opined that the veteran's current back disorder was 
not related to inservice injury, event or symptomatology and 
that it was at least as likely as not that the current back 
disorder was not related to inservice injury, event, or 
symptomatology.  The examiner opined that it was not as least 
as likely as not that the veteran's back disorder was 
incurred or aggravated by service or otherwise was related to 
service.  The examiner also opined that it was not at least 
as likely as not that the veteran's current back disorder 
became manifest during the period of active service or one 
year after discharge from service.  

The examiner opined that it was at least as likely as not 
that the veteran's current back disorder was related to post 
service event or injury or sustained between 1993 and 1996 
while working for interstate wood working.  He furthered that 
the veteran had back strain due to lifting heavy wood stock 
in 1993 and continued until 1996.  As to whether the 
veteran's back disorder was attributed to multiple factors, 
the examiner stated that the veteran reported that his 
radiation of pain to the right lower extremity and numbness 
started since 1996.  After surgery, this back problem became 
worse after a fall in the bathroom on February 1998.  The 
veteran stated that his back pain and the radiculopathy 
became better after he got physical therapy and at present 
there was no radiculopathy of the right lower extremity found 
on clinical evaluation.  

VA outpatient treatment records from December 2004 to March 
2005 reflect that the veteran was evaluated and treated for 
nonrelated conditions to include a deformed left thumb nail, 
onchomycosis, and an eye condition.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated by peacetime service.  38  U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is  
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran maintains, in essence, that as a result of 
lifting a backpack in service, he sustained a chronic low 
back disorder.  In considering his claim, the Board has 
carefully reviewed and weighed all of the pertinent evidence, 
but finds that the preponderance of the evidence is against 
the claim. 

Initially, the Board points out that the veteran's SMRs are 
negative for any complaints, findings, diagnosis or 
hospitalization for a lower back condition.  Although the 
veteran asserts that he was put on light duty after the 
alleged injury to his lower back, there is no record that the 
veteran was put on profile for any medical condition during 
service.  In addition, the service discharge examination 
dated in July 1984 made no mention of a chronic low back 
disorder and physical examination of the spine and 
musculoskeletal system was normal.  Therefore, the Board 
finds that the evidence does not show that the veteran 
sustained an injury to his lower back or that he developed a 
chronic lower back disability during his military service.

Post-service medical records fail to show treatment for 
complaints of low back pain until 1993, more than 6 years 
after the veteran's discharge from service.   The veteran was 
not diagnosed with an actual lower back disability, herniated 
lumbar disc, until October 1995, more than 9 years after 
discharge from service. The Board points out the lapse of 
time between service and the diagnosis of a disability is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  The veteran currently has a lower back disability 
diagnosed as moderate disc bulge with bilateral foramen 
narrowing and mild lumbar radiculopathy.  Although the 
medical evidence reveals that the veteran has a current lower 
back disability, the veteran has not provided or identified 
any existing medical evidence that documents that he was 
diagnosed with a back disorder during service or within the 
presumptive year after discharge.  

Given the absence of evidence of a lower back disability in 
service or for many years thereafter, the question thus 
becomes whether the evidence establishes that a medical 
nexus, or relationship, exists between a lower back 
disability first diagnosed post service and outside of the 
applicable presumptive period, and the veteran's active 
military service. 

As noted above, the appellant has been competently diagnosed 
with a low back disability.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also that there is an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

In this regard, the Board finds that none of the 
aforementioned evidence relates the veteran's current lower 
back disability to service.  While, as indicated in the 
January 1996 United Furniture Workers Insurance Fund report, 
Dr. Gobbey stated that the veteran's herniated lumbar disk 
was not considered work related, he did not opine as to the 
etiology of this condition.  However, in an October 1996 
letter, Dr. Rho indicated that the veteran was being treated 
status post lumbar laminectomy for injuries resulting from a 
job related accident.  The Board points out that Dr. Rho's 
letter provides negative evidence against the veteran's claim 
for service connection.  In addition, none of the other post-
service medical records linked the veteran's condition with 
his active duty service.  

In contrast, the only opinion to address whether the 
veteran's condition was related to service was provided 
during an August 2004 VA spine examination.  The Board 
accords great probative value to the 2004 VA examiner's 
comments and opinion as it was rendered after the physician 
reviewed the veteran's claims file, to include the veteran's 
documented medical history pertaining to the lower back, and 
a current examination.  The VA examiner opined that the 
veteran's current back disorder is not related to inservice 
injury, event or symptomatology and that it was at least as 
likely as not that the current back disorder was not related 
to inservice injury, event, or symptomatology.  The physician 
further opined that the veteran's current low back disability 
was at least as likely as not related to post service event 
or injury or sustained between 1993 and 1996 while working 
for interstate wood working.  He further commented that the 
veteran had back strain due to lifting heavy wood stock in 
1993 and continued until 1996.  As the examiner thus opined 
that the disability is less likely than not related to 
service, this medical opinion clearly is not  supportive of 
the veteran's claim for service connection.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1  Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown,  4 Vet. App. 
467, 470-471(1993) (the probative value of  medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Moreover, the veteran and his representative have 
neither presented, nor alluded to the existence of, any 
contrary medical opinion (i.e., medical evidence establishing 
that a current lower back disability is related to service).  

In addition to the medical evidence addressed above, in 
adjudicating the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.   
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each a layman not shown to possess appropriate medical 
training and expertise, neither is competent to render a   
probative opinion on a medical matter-to include questions as 
to etiology of currently claimed lower back disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   Hence, neither can controvert the 2004 VA 
examiner's opinion on the basis of assertions, alone.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a lower back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim for service connection for a 
lower back disability, that doctrine is not applicable.  See 
38  U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a lower back disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


